* Mr. Ch. J. Murray
delivered the opinion of the [207] Court.
Mr. Justice Wells concurred.
This appeal is prosecuted from a decision of the Court below, refusing to set aside an award of arbitrators.
The matters in controversy were regularly submitted to arbitration, with a stipulation that the finding of said arbitrators should be made an order of Court, and judgment be entered thereon.
Upon the coming in of the award, the appellant moved to set the same aside on several grounds. The Court below refused to entertain the motion, because the statement containing the evidence and facts as they transpired before the arbitrators, was not agreed on by the parties, or verified by the affidavit of the appellant.
It is not necessary for us to examine this decision, or indicate in what manner a statement should be made up in such cases, as the grounds set forth in the appellant’s motion to vacate the award, were wholly insufficient.
Our statute is but a reaffirmance of the common law, and gives to the parties no higher rights than they might have asserted in a court of equity in case of mistake, fraud or accident. The misconduct, contemplated by the statute, was intended to apply to improper conduct in fact, such as that of a witness or juror, as contradistinguished from mere ■error of judgment.
The whole doctrine of arbitration was fully reviewed by *208.this Court in the case of Muldrow v. Norris, 2 Cal. 74, in which we decided that we would not disturb the general finding of arbitrators, and that an award could not be set aside except in the cases there mentioned.
This cause presents no features which would take it out of that rule; and if, by a forced construction of the statute, the award of arbitrators could be attacked on such grounds, it destroys the utility of this mode of adjusting private differences, and obliterates all distinction between arbitrations and references under the statute.
Judgment affirmed, with costs.